AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                  for thH_                                            U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                                                                                                                  Jul 06, 2021
                         ROSENDA S.,                                                                                 SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                 v.                                  )       Civil Action No. 15-CV-03055-FVS
                                                                     )
                ANDREW M. SAUL,                                      )
        COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ stipulated motion to reopen, reinstate, and for entry of judgment in favor of Plaintiff, ECF No. 15, is
u
              GRANTED.
              Judgment is entered for Plaintiff pursuant to sentence four of 42 U.S.C. § 405(g), affirming the ALJ’s decision of
              September 13, 2019.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                    Fred Van Sickle                                          on a motion to
      reopen, reinstate, and for entry of judgment.


Date: July 6, 2021                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
